Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to “Applicant respectfully submits that Kaszczuk does not disclose or suggest the claimed features of "receiving from the user a preferred order of content types for presentation within the audio briefing" and "transmitting to a remote system the identification of one or more information sources, the authorization, and the preferred order."” and “That is, the data aggregator of Kaszczuk accesses the data in the user data store, which is also a component of the audio program server, to determine the order of the audio presentation within the assembled audio program, and does not "receiv[e] from the user a preferred order of content types for presentation within the audio briefing" and "transmit[] to a remote system ... the preferred order [of content types for presentation within the audio briefing]," as recited in applicant's independent claim 1”.
Kaszczuk teaches a client device 104 (Col 4, Rows 9-20) where content may be transferred from the client device 104 to the audio program server 102 for storage in user data store 128 (Col 5, Rows 26-29) and for inclusion in an audio program (Col 4, Rows 50-52) according to the network configuration below:

    PNG
    media_image1.png
    730
    560
    media_image1.png
    Greyscale

In particular, the user data store 128 may be used to store (1) user selections of content, (2) user passwords for personalized or private content, and other such data (Col 5, Rows 26-29) such as (3) the order of the audio presentation within the assembled audio program (Col 5, Rows 33-34). 
According to Kaszczuk, with a process 300 implemented on the client device 104 (Col 6, Rows 30-31), user loads a program on client device 104 that communicates with audio program server 102 (Col 6, Rows 33-34) to select content for inclusion (i.e., (1) user selections of content) in a subsequent audio program or configure other settings with respect to the assembly of audio programs (Col 6, Rows 35-37). 
Specifically, through the program loaded on client device 104, client device 104 configures user data regarding an audio program (Col 6, Rows 44-45, Block 302). Thereafter, user may (A) indicate a choice for a content item to be included in the user’s audio program (Col 6, Rows 55-56, Block 304) via the program loaded on the client device 104. Subsequently, the user may determine TTS configuration settings for the current content such as (B) identifying a position within the audio program sequence to insert the audio presentation of the content (Col 7, Rows 20-21 and Rows 25-26, Block 308) via the program loaded on the client device 104. 
Therefore, Kaszczuk teaches "receiving from the user a preferred order of content types for presentation within the audio briefing" because it is the user on client device 104 that indicated (A) choice for content item to be included in the user’s audio program (which corresponds to (1) user selections of content stored in user data store 128) and (B) identifying a position within the audio program sequence to insert the audio presentation of the content (which corresponds to (3) the order of the audio presentation within the assembled audio program stored in user data store 128).
Additionally, user may (C) provide login information or provide authorization to the audio program server 102 (which corresponds to (2) user passwords for personalized or private content stored in user data store 128) in cases when the selected content is a password protected or otherwise private (Col 7, Rows 12-15, Block 306) via the program loaded on the client device 104.  
Therefore, Kaszczuk teaches "transmitting to a remote system the identification of one or more information sources, the authorization, and the preferred order" because (1) user selections of content, (2) user passwords for personalized or private content, and (3) the order of the audio presentation within the assembled audio program stored in user data store 128 in the audio program server correspond to user provided (A), (C), and (B) through the program loaded on client device 104 that communicates with the audio program server 102 (Col 6, Rows 32-34).
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/09/2022